                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREEM RICE,                                          :
                                                      :
                Plaintiff,                            :            CIVIL ACTION
                                                      :
                v.                                    :            NO. 20-2404
                                                      :
CITY OF PHILADELPHIA et al.,                          :
                                                      :
                                                      :
                Defendants.                           :

                                                 ORDER

        AND NOW, this __8th__ day of July 2021, upon consideration of Plaintiff Kareem

Rice’s Complaint (ECF 1), Defendants City of Philadelphia and several law enforcement

officers’ 1 (together the “City Defendants”) Motion to Dismiss (ECF 2), Plaintiff’s Motion for

Extension of Time to File Response/Reply (ECF 4), Plaintiff’s Amended Complaint (ECF 5),

Defendants A.T. Chadwick Company Inc., A.T. Chadwick, LLC, and Thomas Walls’(together

the “Chadwick Corp. Defendants”) Motion to Dismiss and the Memorandum in Support (ECFs

9,10), Plaintiff’s Motion for Extension of Time to File Response and accompanying letter (ECFs

12,13), and Defendants Jimmy Kratz, Richard Lipinski, Fran Spause and Vincent Fitzgerald’s

(together the “Project Management Defendants”) Motion to Dismiss (ECF 23), and Plaintiff’s

Response in Opposition (ECF 24), IT IS HEREBY ORDERED AND DECREED that:

        (1) The City Defendants’ Motion is GRANTED. All claims against the City Defendants

            are DISMISSED WITH PREJUDICE.




1
 Officer Melissa O’Leary, Detective Sharon Murphy, Detective John Frei, Detective Robert Kerwin, Lieutenant
Anthony LaSalle, Officer Zachary Raymond, Sergeant Angel Gonzalez, Officer Michael Sowell, Officer Jonathan
Dedos, and Sergeant Steven Vano.
(2) The Chadwick Corp. Defendants’ Motion is GRANTED. All claims against the City

   Defendants are DISMISSED WITH PREJUDICE.

(3) The Project Management Defendants’ Motion is GRANTED. Count I against the

   Project Management Defendants is DISMISSED WITH PREJUDICE. Counts II

   and III against the Chadwick Corp. Defendants are DISMISSED WITHOUT

   PREJUDICE.

(4) Plaintiff’s Motion for Extension of Time to File (ECF 4) is GRANTED.

(5) Plaintiffs Motion for Extension of Time to File (ECF 12) is GRANTED in part.

   Plaintiff will have thirty (30) days from the date of this order to amend his filings as

   to Counts II and III against the Project Management Defendants.



                                                      BY THE COURT:

                                                      /s/ Petrese B. Tucker
                                                      ____________________________
                                                      Hon. Petrese B. Tucker, U.S.D.J.




                                         2
